     Case 4:20-cv-00303-Y Document 14 Filed 07/22/20   Page 1 of 5 PageID 78


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

IVORI FOXX POGUES,                   §
               Petitioner,           §
                                     §
V.                                   §      No. 4:20-CV-303-Y
                                     §
LARRY FOWLER, Sheriff,               §
Parker County, Texas,                §
               Respondent.           §


                           OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by Petitioner, Ivori Foxx

Pogues, a state prisoner who was a pretrial detainee in the Parker

County jail at the time of filing, against Larry Fowler, sheriff of

Parker County, Texas, Respondent.

       After having considered the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be

dismissed for mootness.


                    I.   Factual and Procedural History

       Petitioner was indicted in Parker County, Texas, Case No.

CR19-0979, for aggravated assault with a deadly weapon and was

awaiting trial at the time this petition was filed. (Resp’t’s App.,

Ex. 8, 21, doc. 13-1.) Respondent has presented the following

Statement of Facts with supporting documentation:

            On October 28,2017, the Parker County Sheriff’s
       Office (“PCSO”) responded to a call for service regarding
       an alleged assault that occurred on October 27,2017. On
       December 5, 2017, an arrest warrant was issued for
       Petitioner pursuant to §22.01(a)(l) Tex. Penal Code
Case 4:20-cv-00303-Y Document 14 Filed 07/22/20   Page 2 of 5 PageID 79


  (class A misdemeanor Assault Bodily Injury - Family
  Member), recommending bail amount be set at $2,500.
  Petitioner was arrested on this warrant on June 26, 2018
  in Tarrant County, Texas. On June 27, 2018, Petitioner
  posted bond in the amount of $2,500 and was released from
  custody.

       The case was initially filed, by the Parker County
  Attorney’s Office, as a class A misdemeanor — Assault
  Bodily Injury — Family Member and the case was set for
  hearings in Cause No. CCL2-19-0121. Petitioner failed to
  appear for a March 27,2019 hearing, and a failure to
  appear warrant was issued that same day. Bail was raised
  to $5,005. On September 19, 2019, Petitioner was arrested
  on the failure to appear warrant and placed in the Parker
  County Jail. Petitioner did not post bond. Parker County
  Court at Law No. 2 appointed attorney Andrew Herreth to
  represent Petitioner.

        The Parker County Attorney’s Office reviewed the
  misdemeanor assault case and discovered that the alleged
  victim in the case, G.F. was a child, 14 years of age at
  the time of the alleged assault. The case was presented
  to the Parker County District Attorney’s Office for
  review as a felony. The Parker County District Attorney’s
  Office presented the case to the grand jury, who on
  October 17, 2019, indicted Petitioner on the felony
  charge of Injury to a Child pursuant to §22.04 Tex. Penal
  Code.

       On November 1, 2019, the Parker County District
  Attorney’s Office filed a Motion for Post-Indictment
  Capias with Recommended Bond Amount and the 43rd Judicial
  District Court of Parker County (“Trial Court”) ordered
  a capias be issued and set bail in the felony case at
  $15,000. Petitioner did not post bond. On November 12,
  2019, a Motion to Dismiss, the misdemeanor case —
  CCL2-19-0121 was filed and the case was dismissed the
  following day.

       Trial Court appointed Andrew Herreth to represent
  Petitioner in the felony case. On March 18, 2020, Trial
  Court entered an Agreed Order reducing bond to $7,500.
  Petitioner has not bonded out on this reduced amount and
  remains in the custody of the Parker County Jail awaiting
  trial which is set for August 10, 2020.

        Petitioner has not requested any relief from Trial

                                  2
   Case 4:20-cv-00303-Y Document 14 Filed 07/22/20   Page 3 of 5 PageID 80


      Court, other than that of a bond reduction, which he
      received.

(Resp’t’s Request for Dismissal 2-3, doc. 13 (footnote omitted)

(citations omitted).)

      In this federal petition, Petitioner raises the following

grounds for habeas relief, verbatim:

      (1)   Insufficient counsel and violation of right to
            adequate investigation has violated my due process
            and has held me in restraint longer than is
            necessary;

      (2)   State is barred from indictment in said case based
            on time limits to file for an indictment in a
            felony case;

      (3)   Indictment is defective in form and substance: it
            fails to state particular intent and to state that
            which is to be proved failing to charge offense by
            ommission [sic];

      (4)   Violation of investigatory due process by state and
            state investigators and law enforcement agencies
            involved in investigation;

      (5)   I am being held in jeopardy, being charged with two
            charges arising from the same incident where there
            is no grounds to charge more than one offense; and

      (6)   It is now   known that statements, and material used
            to charge   and indict me are meterially [sic] false,
            fictitous    [sic], or fraudulent and any further
            restraint    under such material is a violation of
            law.

(Pet. 5-7, doc. 6.1) Petitioner seeks dismissal of all charges and

immediate release from custody. (Id. at 8.) Respondent has filed a

request for dismissal based upon Petitioner’s failure to exhaust


      1
       The petition contains a page(s) inserted into the form petition,
therefore the pagination in the ECF header is used.

                                      3
  Case 4:20-cv-00303-Y Document 14 Filed 07/22/20      Page 4 of 5 PageID 81


his state-court remedies as to the grounds raised. (Resp’t’s

Request for Dismissal 4-8, doc. 13.)


                               II.   Discussion

     On   this   date,   the    Court       has   confirmed   via   telephonic

communication with Respondent that Petitioner pleaded guilty and

was convicted of the offense, sentenced, and released with time

served on June 30, 2020. Petitioner has not notified the court of

his current address.

     As a general rule, “litigants, including prisoners, ‘bear the

burden of filing notice of a change of address in such a way that

will bring the attention of the court to the address change.’”

Snyder v. Nolen, 380 F.3d 279, 285 (7th Cir. 2004) (quoting Theede

v. United States Dep’t of Labor, 172 F.3d 1262, 1267 (10th Cir.

1999)). Petitioner has not provided a change of address to the

clerk of court and his whereabouts are unknown. Furthermore,

petitioner’s conviction and release render the petition moot.

     For the reasons discussed, the Court DISMISSES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

for mootness. Respondent’s request for dismissal on exhaustion

grounds is DENIED.

     Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

                                        4
  Case 4:20-cv-00303-Y Document 14 Filed 07/22/20    Page 5 of 5 PageID 82


denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the    constitutional    claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling. Therefore,

a certificate of appealability should not issue.

      SIGNED July 22, 2020.

                                        ____________________________
                                        TERRY R. MEANS
                                        UNITED STATES DISTRICT JUDGE




                                    5
